FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 DENIS ALEXANDER AMAYA-                           No. 08-72724
 FLORES,
                                                  Agency No. A098-592-918
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Denis Alexander Amaya-Flores, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and relief under the Convention

Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

       We reject Amaya-Flores’s claim that he is eligible for asylum and

withholding of removal based on his membership in a particular social group,

namely, young El Salvadoran males who refuse to join gangs. See Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a particular social

group “young men in El Salvador resisting gang violence”) (internal quotation

omitted); Ramos-Lopez v. Holder, 563 F.3d 855, 860-62 (9th Cir. 2009) (rejecting

as a particular social group “young Honduran men who have been recruited by [a

gang], but who refuse to join”).

       Accordingly, because Amaya-Flores failed to demonstrate that he was

persecuted on account of a protected ground, we deny the petition as to his asylum




JLA/Research                             2                                   08-72724
and withholding of removal claims. See Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009).

       Substantial evidence also supports the BIA’s conclusion that Amaya-Flores

failed to demonstrate a clear probability he will be tortured by the government or

with the government’s acquiescence if returned to El Salvador. See Wakkary v.

Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




JLA/Research                             3                                   08-72724